 Case 1:19-cv-02187-RGA Document 22 Filed 06/01/20 Page 1 of 3 PageID #: 73



                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

JACOB NALL,

                        Plaintiff,
                                           : CONSOLIDATED
              V.                           : Civil Action. No. 19-2187-RGA

SUSSEX CORRECTIONAL
INSTITUTION , et al.,

                        Defendants.

                                     MEMORANDUM ORDER

       At Wilmington this 1st day of June, 2020, having considered Plaintiff's motion for

reconsideration (D.I. 16) and motion to compel evidence (D .I. 17);

       IT IS ORDERED that the motion for reconsideration (D.I. 16) is DENIED; the

motion to compel evidence (D .I. 17) is DENIED without prejudice to renew; and Plaintiff

is given until on or before June 22, 2020 , to file a second amended complaint, for the

reasons that follow :

       On April 24, 2020, the Court screened Plaintiff's Amended Complaint, dismissed

several claims, and gave him leave to amend . (D .I. 14, 15).   Plaintiff moves for

reconsideration on the grounds that:     (1) his due process rights were denied when the

Court denied his motion to compel evidence; (2) the Court did not address the allegation

of multiple Hippocratic oath violations ; (3) he does not have names of individuals so he

cannot file "individual charges ;" (4) he considers the defendant physicians as State

actors who can attest to his pain and suffering ; (5) the Fifth Amendment Double

Jeopardy claim is a separate claim from "personal involvement;" (6) the Court erred in




                                              1
 Case 1:19-cv-02187-RGA Document 22 Filed 06/01/20 Page 2 of 3 PageID #: 74



applying the law; and (7) he has filed multiple motions to obtain video footage . (0 .1.

16).

         The purpose of a motion for reconsideration is to "correct manifest errors of law

or fact or to present newly discovered evidence. " Max's Seafood Cafe ex rel. Lou-Ann,

Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). The motion must rely upon one of

three grounds: (1) an intervening change in the law; (2) the availability of new evidence;

or (3) the need to correct a clear error or to prevent manifest injustice. Lazaridis v.

Wehmer, 591 F.3d 666, 669 (3d Cir. 2010).

         The Court has reviewed the memorandum and order that screened the Amended

Complaint as well as the Amended Complaint itself and the applicable law. To the

extent Plaintiff claims he is unable to identify individuals, he may cure his pleading

defects by naming John or Jane Doe defendants with supporting facts to state a claim .

         Plaintiff argues that the Court did not address his Hippocratic Oath claims, and

this is correct.   It was unclear that Plaintiff sought to raise such a claim . Nonetheless,

a violation of the Hippocratic Oath , in itself, does not state a claim for a constitutional

violation.   See Moore v. St. John 's Hosp. , 2016 WL 1735769, at *3 (C.D . Ill. Mar. 23 ,

2016).

         With regard to Plaintiffs other grounds for reconsideration, there is no error and

reconsideration is not appropriate . Therefore, the motion for reconsideration will be

denied . Plaintiff will be given additional time to file a second amended complaint.




                                               2
  Case 1:19-cv-02187-RGA Document 22 Filed 06/01/20 Page 3 of 3 PageID #: 75



        Finally, the Court will deny without prejudice the motion to compel evidence.

(D .I. 18).   It is premature given the stage of the case.



                                                     /s/ Richard G. Andrews
                                                    UNITED STATES DISTRICT JUDGE




                                               3
